Exhibit 10.46

WCI COMMUNITIES, INC.

2008

MANAGEMENT INCENTIVE COMPENSATION PLAN

(MICP)

 

I. OBJECTIVE

The WCI Communities, Inc. (“WCI” or “Company”) Management Incentive Compensation
Plan (the “MICP” or “Plan”) was established to reward the performance of those
key employees whose efforts significantly impact WCI’s achievement of its annual
financial goals and certain key operating or non-financial goals. The Plan will
place emphasis on differentiating performance while maintaining a consistent
reward theory and a common focus on achieving our financial and non-financial
objectives. This Plan is designed to provide significant financial rewards
(“Bonus Awards”) to participants when such objectives are met or exceeded.
However, through a “pay-for-performance” structure, the Plan will generate
reduced or no incentive payment when objectives or financial goals are not met.

The plan will operate on a calendar year basis (“Plan Year”).

 

II. PARTICIPATION

A Plan participant (“Participant”) must be an officer or other key employee of
WCI selected or approved annually by the Board of Directors or by the Executive
Compensation Committee of the Board (the “Committee”). Unless otherwise
determined by the Committee, Participants may not participate in any other
formal incentive plan.

Termination of employment (whether voluntary or otherwise) prior to a payment
date will result in the loss of the entire Bonus Award.

 

III. PARTICIPANT CLASSIFICATION

Based on a Participant’s position within WCI, each Participant will be
classified as a member of one of the following groups:

 

  (i) Corporate Administrative Personnel (“CAP”)

 

  (ii) Business Unit Employee (“BUE”)

 

IV. BONUS AMOUNTS

A Participant’s (or Position’s) target MICP bonus amount (“Target Bonus”) will
be established on an annual basis. The Committee shall, on an annual basis,
based upon recommendations from the Chief Executive Officer, review and approve
the total number of Participants in the MICP, each individual’s Target Bonus and
the total aggregate Target Bonuses under the MICP for that year.



--------------------------------------------------------------------------------

WCI Communities, Inc.

Management Incentive Compensation Plan

Page 2

 

If a Participant receives a promotion during the Plan Year his or her Bonus
Award will be based on a prorated monthly amount. A Participant who is hired
into a MICP-eligible position after February 1 of a Plan Year will have his or
her Bonus Award prorated based on the months that he or she was employed in the
eligible position during the Plan Year.

 

V. OBJECTIVES/ACHIEVEMENT MEASUREMENT

The amount of each Participant’s Bonus Award shall be determined based on a
combination of (i) the Participant’s Target Bonus, (ii) the group within which
the Participant is classified and, (iii) achievement of one or more of the
following objectives: Corporate Financial Objectives, Division/Project
Objectives, and Personal Objectives. Corporate Financial Objectives are approved
annually by the Committee. Division/Project Objectives and Personal Objectives
are reviewed and approved annually by the Chief Executive Officer.

A Participant may be eligible to receive a Bonus Award based on the extent to
which objectives set for that Participant have been achieved. Objectives in
respect of each Plan Year shall be established annually and shall be
communicated to Participants prior to the end of the first calendar quarter of
such Plan Year (or at some other time as determined by the Committee). Corporate
Financial Objectives may be based upon pre-tax income, cash flow, net income,
gross margin, return on capital and/or any other objectives deemed appropriate
by the Committee, in its discretion.

The Committee has delegated to the Chief Executive Officer the authority to
define the Bonus formulas and to determine Bonus Awards under the MICP, subject
to the limitation that the total of all awards not exceed the amount of total
bonus awards (under both MICP and SMICP) approved at plan performance for that
year (the “Aggregate Bonus Limit”). In that regard, the Chief Executive Officer
shall submit in advance to the Committee his specific Bonus recommendation with
respect to all participants for confirmation and ratification by the Committee
that such awards comply with the foregoing Aggregate Bonus Limit.

MICP Bonus Awards (if any) in respect of a Plan Year shall be paid by March 15th
of the following Plan Year.

The matrix of a Participant’s classification and the weighting of objectives
upon which his or her Bonus Award shall be determined as follows:

For the Plan Year 2008, the MICP bonus allocations are as follows:

 

Classification

  

Based on Corporate
Financial Objectives

  

Based on Business Unit Objectives

Corporate Administrative Personnel

   100%   

Discretionary

Adjustment

Business Unit Employees

   100%   

Discretionary

Adjustment

Each Corporate Administrative Personnel and Business Unit Employee shall be
eligible to receive incentive compensation paid on his or her individual Target
Bonus in the event the



--------------------------------------------------------------------------------

WCI Communities, Inc.

Management Incentive Compensation Plan

Page 3

 

Corporate Objectives have been achieved. For 2008, there are three (3) Corporate
Financial Objectives that must all be met in order for the 2008 Bonus Pool to
fund. These will be considered the Minimum Threshold Performance Objectives.
They are:

(i) Corporate Cash Flow – defined as 2008 Adjusted Free Cash Flow, computed by
subtracting “Change in plant and equipment” from “Net cash (used in) provided by
operating activities” as reflected on the Company’s “Consolidated Cash Flow
Statement” for the year ending December 31, 2008, and further adjusted to
exclude the effects of any land sales as defined by the Committee to the extent
that they have the affect of increasing net cash provided by operating
activities, and:

(ii) Spec Closings – defined as the closing of unsold inventory, and:

(iii) Shareholder Equity – Shareholder Equity at December 31, 2008 cannot be
below $226,000,000, which is 93% of Projected Plan Equity of $241,299,000 (or we
cannot miss our Plan Net Income projection of $178,800,000 by more than
$15,000,000). Accounting adjustments relating to non cash changes during the
year such as impairments and abandonments will be added back so as not to impact
this Shareholder Equity measure.

Below are the Three Corporate Objectives Minimum Threshold Levels to be
satisfied for the 2008 Plan Year:

 

                                             Objective

   Minimum Threshold

Corporate Cash Flow Minimum Threshold Level for 2008

   $ 400,000,000

Spec Closings Minimum Threshold Level for 2008

     650

90% of Shareholder Equity at 12/31/08

   $ 226,000,000

If all three of the Corporate Financial Objectives Minimum Threshold Levels are
achieved then the 2008 Bonus Pool will begin to fund.

 

VI. PLAN FUNDING OF BONUS POOL

Once all three of the Corporate Financial Objectives Minimum Threshold Levels
have been met, plan funding will occur based on the following two tables:

 

Corporate Cash Flow

  

Pool $

$400,000,000 - $449,999,999

   $3,000,000 - $4,999,999

$450,000,000 - $549,999,999

   $5,000,000 - $5,999,999

$550,000,000 - $649,999,999

   $6,000,000 - $6,999,999

> $650,000,000

   $7,000,000 and up

 

Spec Closings

  

Pool $

650 - 699

   $500,000 - $999,999

700 - 799

   $1,000,000 - $1,499,999

800 - 899

   $1,500,000 - $1,999,999

900 - 999

   $2,000,000 - $2,499,999

1,000 and up

   $2,500,000 and up



--------------------------------------------------------------------------------

WCI Communities, Inc.

Management Incentive Compensation Plan

Page 4

 

For general purposes, Target performance levels are considered to be
$450,000,000 in Corporate Cash Flow and 700 Spec Closings which would generate a
combined total target pool of $6,000,000.

The tables above that are used to fund the 2008 Bonus Pool may result in an
overall Bonus Pool that exceeds combined individual Target Bonuses. Any excess
bonus dollars may be distributed to Participants at the discretion of the Chief
Executive Officer based on overall Individual, Divisional and Company
performance.

All calculations will be performed to one tenth (1/10) of one percent.

 

VII. CHANGES TO PARTICIPANTS’ POSITION OR RESPONSIBILITY

If a Participant changes position or responsibility during the year, his or her
manager is responsible for advising Human Resources how the change alters the
Participant’s personal and/or financial objectives. Human Resources will then
modify the individual worksheets and obtain approval from the Senior Executive
of the Business Unit and the Chief Executive Officer. Failure to adhere to this
provision will result in a final bonus determination made by Human
Resources/Finance/Business Unit during the final calculation process.

 

IX. IMPACT ON BENEFITS

A Participant’s Bonus Award, within legal limitations, will be eligible for
contribution to the WCI Communities, Inc. 401(k) Savings Plan unless the
Participant elects not to make such a contribution and notifies the payroll
department in writing of this election. This contribution will also receive the
applicable Company match.

 

X. APPROVALS

At the beginning of each year, the Chief Executive Officer shall submit to the
Executive Compensation Committee of the Board of Directors for its approval the
proposed MICP for that year.

 

 

      3/27/08       Jerry Starkey       Date      

 

      3/27/08       Paul D. Appolonia       Date      

NOTE: This document is to inform the employees of potential compensation based
on their performance and performance of the Company. All terms and conditions of
this Plan may be



--------------------------------------------------------------------------------

WCI Communities, Inc.

Management Incentive Compensation Plan

Page 5

 

modified by WCI from time-to-time upon notice. This document is for information
purposes only and in no way should be construed as an employment contract or
other commitment to continue your employment.